In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                      No. 07-22-00044-CR


                           KOREE QUINTEZ DYLE, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 31st District Court
                                      Wheeler County, Texas
                   Trial Court No. 5426, Honorable Steven R. Emmert, Presiding

                                        March 3, 2022
                               MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Appellant Koree Quintez Dyle appeals from the trial court’s judgment adjudicating

him guilty of the offense of tampering with or fabricating physical evidence. Pending

before this Court is appellant’s motion to voluntarily dismiss the appeal. As required by

Rule of Appellate Procedure 42.2(a), the motion to dismiss is signed by appellant and his

attorney. As no decision of the Court has been delivered, the motion is granted and the

appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith.

                                                           Per Curiam

Do not publish.